Citation Nr: 1624185	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of service connection for unspecified depressive disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected tibial stress fractures.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected tibial stress fractures.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, unspecified depressive disorder, and PTSD.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected tibial stress fractures.

11.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected tibial stress fractures.

12.  Entitlement to service connection for myopia and astigmatism, claimed as vision loss.

13.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to left and right knee disabilities and service-connected tibial stress fractures. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 2002 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the rating decision denied service connection for an eye disability, neck pain, lumbar spine pain, bilateral hip pain, bilateral knee pain, bilateral shoulder pain, anxiety, and hearing loss.  

In March 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim of service connection for anxiety as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include PTSD and unspecified depressive disorder.  As such, the reopened issue has been recharacterized as noted on the title page.

The issues of entitlement to service connection for PTSD and unspecified depressive disorder were previously denied in a June 2014 rating decision.  In light of the fact that the issue on appeal regarding service connection for a psychiatric disability has been recharacterized to include PTSD and depressive disorder, the Board must make a determination as to whether new and material evidence has been presented to reopen the claims of service connection for PTSD and depressive disorder.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

The issues of entitlement to service connection for an eye disability, an acquired psychiatric disability, a left and right shoulder disorder, left and right knee disorders, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the March 2016 Board video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal as to the claim of entitlement to service connection for hearing loss.

2.  In a June 2014 rating decision, the RO denied service connection for PTSD and unspecified depressive disorder.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

3.  The evidence received since the June 2014 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for a psychiatric disability to include PTSD and unspecified depressive disorder.

4.  There is no objective showing or diagnosis of a neck disability at any time during the rating period on appeal.

5.  There is no objective showing or diagnosis of a left hip disability at any time during the rating period on appeal.

6.  There is no objective showing or diagnosis of a right knee disability at any time during the rating period on appeal.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3.  The criteria for reopening the claim of service connection for unspecified depressive disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

4.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

6.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran's petitions to reopen his claims of service connection for PTSD and depressive disorder have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA with regard to these issues is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the service connection claims adjudicated herein, the VA's duty to notify was satisfied through a letter dated in June 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Available post-service VA treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in November 2012 for his claims of service connection for left and right hip pain.  The examination is adequate for the purposes of the claims adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that a VA examination was not provided in conjunction with the Veteran's claim of service connection for neck pain, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, while the Veteran has reported neck pain, there is nothing in the record suggesting that he has been diagnosed with a neck disability.  As such, there is no duty to afford an examination.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On the record at the March 2016 Board video conference hearing, it was indicated that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for hearing loss.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of entitlement to service connection for hearing loss, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claims of service connection for PTSD and unspecified depressive disorder were denied in a June 2014 rating decision.  With regard to the claim of service connection for PTSD, it was determined that the appellant did not have a current diagnosis of the condition and there was insufficient evidence to concede the in-service stressor.  As for unspecified depressive disorder, the RO opined that the evidence did not show that the condition was incurred in or caused by military service.  (The RO also appears to make this same finding with respect to paranoia, the subject of a prior March 2011 rating decision.)  The evidence of record at the time of the June 2014 rating decision consisted of the appellant's service treatment and personnel records, a PTSD stressor statement, VA treatment records dated from May 2011 to February 2014, the report from a December 2013 VA examination, and a May 2014 VA addendum medical opinion.  

The appellant was notified of this decision and of his procedural rights by letter in June 2014.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the June 2014 rating decision is final (as was the March 2011 rating decision addressing paranoia/anxiety).  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the June 2014 rating decision, documentation of aircraft damage from a wheels- up landing, additional VA treatment records, private treatment records, the report from a June 2015 private psychiatric examination, a March 2016 private medical opinion, and a transcript of the March 2016 Board video conference hearing have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claims of service connection for PTSD and unspecified depressive disorder.  The evidence is new, as it was not part of the record at the time of the June 2014 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claims.  In relevant part, the private psychiatric examination report provides a diagnosis of PTSD and suggests that the PTSD symptoms exacerbated the symptoms associated with that appellant's depressive disorder.  Further, the March 2016 private opinion suggests that the Veteran's psychiatric symptoms of thoughts, flashbacks, nightmares, and hypervigliance were related to military service.  Therefore, the evidence is new and material and the claims of service connection for the previously denied psychiatric claims are now reopened.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for neck pain and and bilateral hip pain.  He asserts that the disorders are secondary to his service-connected tibial stress fractures.

Service treatment records dated in October 2006 and November 2006 demonstrate complaints of left hip pain.  However, the records are negative for a diagnosis of a neck or bilateral hip disability.  Post-service records also reflect complaints of hip pain, worse on the right side, but again there is no diagnosis shown (a lone notation of "arthritis" appears to have been by history only and not documented by diagnostic testing.)

The Veteran was afforded a VA examination for his claim of service connection for bilateral hip pain in November 2012.  Following examination of the Veteran, it was determined that the Veteran did not have a left or right hip condition.  The examiner also opined that there was no objective evidence that the appellant's complaints of bilateral hip pain were related to the single occasion of left hip pain in service.  The Board notes that the service treatment records reflect two instances of left hip pain, not one "single occasion" as cited by the examiner.  However, this inaccuracy is not deemed material and is not found to undercut the conclusion and rationale provided by the examiner, particularly in light of the fact that the two in-service complaints were close in time to each other. 

Based on the evidence, the Board finds that service connection is not warranted for pain in the neck, left hip, and right hip.  In this regard, the record does not indicate that the Veteran has current disabilities manifested by neck pain or bilateral hip pain or demonstrate that such conditions have existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that she suffers from neck and hip pain.  However, pain alone, without a diagnosed or identifiable underlying malady does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001). Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). As 
such, the criteria for establishing service connection for neck pain and left and right hip pain have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for pain in the neck, left hip, and right hip must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal on the issue of entitlement to service connection for hearing loss is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for unspecified depressive disorder is granted.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for left hip disorder is denied.

Entitlement to service connection for a right hip disorder is denied.


REMAND

Additional evidentiary development is needed prior to adjudicating the remaining claims on appeal.

Eye Disability

The Veteran asserts that his eye disability is due to military service.  Specifically, he asserts that during military service, fuel got into his eye while repairing fuel metering units.  Thereafter, he had a burning sensation and noticed a loss of vision.  He received an eye examination approximately one month after the incident.  He contends that his vision acuity has continued to worsen since that time.  

A review of the service treatment records demonstrates that at the time of the October 2001 military entrance examination, clinical evaluation of the appellant's eye was normal and there were no eye conditions documented.  In the accompanying report of medical history, the Veteran denied a history of an eye disorder or trouble.  The report of an eye examination dated in October 2006 reveals a change in the appellant's visual acuity.  Following examination, the Veteran was diagnosed with myopia and astigmatism.  In the December 2006 separation report of medical history, the appellant reported a history of wearing contact lenses or glasses.

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his eye disability claim.  On remand, the appellant should be scheduled for a VA examination and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the March 2016 Board hearing, the Veteran reported that he received annual eye examinations.  However, records regarding treatment for an eye disability have not been associated with the claims file. On remand, efforts should be made to obtain outstanding treatment records for the Veteran's eye disability.  

Psychiatric Disability

In testimony provided during the March 2016 Board hearing and in the PTSD stressor statement received in May 2013, the Veteran reported treatment from the David Lawrence Medical Center in Naples, Florida.  However, such records are not associated with the claims file.  On remand, outstanding private treatment records must be obtained.  

The Veteran reported a number of PTSD stressors.  During the March 2016 Board hearing, he stated that he witnessed a landing gear failure crash.  In support of this stressor, he provided documentation reporting VMA damage in a wheels-up landing.  However, documentation regarding the date of the incident has not been established.  On remand efforts to verify the PTSD stressor must be made.

Additional PTSD stressors reported by the Veteran included fear that aircrafts would crash into the military barracks and fear following a machine gun being fired at him during a training convoy exercise.  The Board acknowledges VA's amendment liberalizing the verification of some claimed in-service stressors as they relate to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's PTSD.

The file contains conflicting opinions regarding the Veteran's psychiatric diagnoses.  In this regard, the Veteran was provided a VA examination in December 2013, at which time it was determined that he did not meet the criteria for PTSD.  Depressive disorder was diagnosed.  However, in the subsequent private treatment records and in the June 2015 private examination report, a diagnosis of PTSD was provided.  As such, clarification is needed regarding the Veteran's diagnosed psychiatric conditions.  On remand, the Veteran should be provided an additional VA examination and an etiological opinion should be obtained.

Left and Right Shoulder Disorder

In testimony provided during the March 2016 Board hearing, the Veteran reported that he received private treatment for his bilateral shoulder pain at Whole Family Chiropractic immediately following military service.  However, the records have not been obtained.  On remand, outstanding private treatment records must be obtained.  

Left and Right Knee Disabilities

The Veteran asserts that his left and right knee disabilities are due to military service, to include secondary to his service-connected tibial stress fractures.

The Veteran's claims of service connection for left and right knee disorders were initially denied because there were no diagnoses of knee disabilities.  Thereafter, in June 2015 the Veteran was afforded a VA examination, at which time patellofemoral pain syndrome and chondromalacia patella were diagnosed.  The examiner determined that the claimed conditions were not proximately due to or caused by the appellant's service-connected tibial stress fractures.  While the examiner provided causes of and symptoms associated with the conditions, she did not provide a rationale to support her opinion.  Further, she failed to provide an opinion regarding direct service connection.  Thus, the examination is insufficient to determine the service connection claim.

The Board acknowledges the private examination report of record.  Although it provided diagnoses for knee disabilities, it does not provide an etiological opinion with supporting rational.  As such, it is inadequate to determine the service connection claim.

In light of the foregoing, an additional VA examination and opinion must be provided on remand.  

Lumbar Spine Disability

The Veteran asserts that his lumbar spine disability is related to military service, to include as secondary to his service-connected tibial stress fractures.  The evidence of record also suggests that the disorder could be secondary to his bilateral knee conditions.

The Veteran's claim of entitlement to service connection was initially denied because the Veteran did not have a diagnosed lumbar spine disability.  However, in a private examination report dated in March 2016 the physician diagnosed degenerative scoliosis with a delayed onset, post bilateral knee and leg injuries.  However, the physician did provide a rationale to support his finding.  Thus the examination is insufficient to determine the service connection claim.

The Board notes that the Veteran has not been afforded a VA examination in conjunction with lumbar spine disability claim.  On remand, the appellant should be scheduled for a VA examination and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for the disabilities remanded herein and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the disabilities remanded herein.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that 
further efforts to obtain those records would be futile.

3.  Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the in-service stressors identified by the Veteran, particularly that of a plane crash/ wheels up landing involving VMA 542 at Cherry Point, North Carolina .

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his eye disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all eye conditions found on examination.  Thereafter, an opinion should be provided as to whether is it at least as likely as not (a 50 percent or greater probability) that any diagnosed eye condition had its onset during military service or is otherwise etiologically related to such service, to include due to fuel splashing into the Veteran's eye.

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record, to include the Veteran's statements regarding loss of vision in service.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including anxiety, PTSD, and depressive disorder. 

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is due to a corroborated stressor.

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record regarding the onset Veteran's psychiatric symptoms.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right knee disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all knee conditions found on examination.  For all diagnosed left and right knee disabilities, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any left or right knee disability was caused by the Veteran's service-connected tibial stress fractures? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any left or right knee disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected tibial stress fractures?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  If any diagnosed left and right knee disability is not caused or aggravated by the Veteran's service-connected tibial stress fractures, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed left and right knee disability is otherwise etiologically related to his period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record, to include the Veteran's statements regarding the onset of knee pain during service.

7.  Schedule the Veteran for a VA examination to determine the nature an etiology of his lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all lumbar spine disabilities found on examination.  For all diagnosed lumbar spine disabilities, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability was caused by the Veteran's knee disabilities or his service-connected tibial stress fractures? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed lumbar spine disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's knee disabilities or his service-connected tibial stress fractures?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  If any lumbar spine disability is not caused or aggravated by the Veteran's knee disabilities or his service-connected tibial stress fractures, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability is otherwise etiologically related to his period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record, to include the Veteran's statements regarding the onset of back pain during service.

8.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


